Title: James Henderson’s Account as Express, with Jefferson’s Certification, 14 April 1781
From: Henderson, James,Jefferson, Thomas
To: Jefferson, Thomas




at the Swet springs
£24   
Mr. Millers
 127– 4


Berton Shavers
21   





9   
expences comg
 336


Mr Tilfords
24   
going back
 214


Robt. Steel
9   




Widow Estills
21   
Total expences
£550


Leas
21   
18 days riding express
 180



4–16




Wollecer
21   

£730


Burd
3   




Messeys
21   




Ritherfords
9   




…
30   





£208–16




Apr. 14. 1781
I hereby certify that the bearer James Henderson came express on necessary public business from Greenbriar.

Th: Jefferson

